                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:18-cv-276-FDW

MARVIN H. JOHNSON,                        )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                           ORDER
                                          )
KENNETH LASSITER, et al.,                 )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on initial review of the Amended Complaint, (Doc.

No. 5). Plaintiff is proceeding in forma pauperis. (Doc. No. 11).

       I.      BACKGROUND

       Pro se incarcerated Plaintiff filed a civil rights suit pursuant to 42 U.S.C. § 1983 along with

four other inmates alleging, inter alia, that their forced participation in an RDU Program at Marion

Correctional Institution violates their constitutional rights. (Doc. No. 1). The Complaint was so

seriously deficient that the Court was unable to complete initial review. On May 15, 2018, the

Court ordered Plaintiffs to file IFP applications and an Amended Complaint within 21 days. (Doc.

No. 3). The Court cautioned Plaintiffs that failure to comply would probably result in dismissal.

The Court also informed Plaintiffs that the filing of more than one Amended Complaint would

probably result in the opening of separate § 1983 cases. Plaintiffs did not file a single Amended

Complaint pursuant to the Court’s instruction and the case was severed. (Doc. No. 6).

       Plaintiff Johnson names the following as Defendants in his Amended Complaint in their

official capacities: Director of Prisons Kenneth Lassiter, Marion C.I. Superintendent Hubert

Corpening, Case Manager/RDU Programmer Gregory Swink, Assistant Superintendent Donny

                                                 1
Watkings, and RDU-Director Jenny Jenkins.

       Construing the Amended Complaint liberally and accepting it as true, Plaintiff Johnson

arrived at Marion C.I. on January 26, 2017. Upon entering the RDU Program, he was forced to

either send home or donate his legal books, literature, and religious literature. None of Plaintiff

Johnson’s property exceeded the two cubic foot limit. He failed to meet the deadline for his federal

habeas corpus petition, which was March 8, 2018, because he did not have the needed legal books

and literature. When Plaintiff Johnson said he needed his religious literature, he was told

“Rastafarian or Moorish science was not real religions so I shouldn’t feel bad.” (Doc. No. 13 at 5).

His personal privacy was invaded when he was forced to talk about or fill out a survey regarding

his past and his present medical, mental health, criminal charges, and family issues, which has

exposed to psychological harm, and Sergeant Pruett called him a “crack baby.” (Doc. No. 13 at 5).

Plaintiff Johnson has been forced to do six months in segregation with no procedural due process.

It is fraud to hold him in segregation from March 10, 2018, to September 10, 2018, while his status

in the prison remained “Reg. Population.” (Doc. No. 13 at 5). Plaintiff Johnson claims that he has

completed the RDU Program but is still in segregation. He is being harassed continuously and

pepper spray was put in his food three times. His injuries have included psychological harm,

separation from his immediate family, “assassination of character,” violation of federal

constitutional rights and privileges, discrimination, and the right to practice his religion. (Doc. No.

5 at 5). Plaintiff Johnson seeks on behalf of himself and participants in the “class” damages of

$250,000, removal from the RDU Program, and cancellation of the RDU Program. (Id.).

       II.     SCREENING STANDARD

       Because Plaintiff is a prisoner proceeding in forma pauperis, the Court must review the

Complaint to determine whether it is subject to dismissal on the grounds that it is “(i) frivolous or

                                                  2
malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). In its frivolity

review, a court must determine whether the Complaint raises an indisputably meritless legal theory

or is founded upon clearly baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). A complaint should not be dismissed for failure

to state a claim “unless ‘after accepting all well-pleaded allegations in the plaintiff's complaint as

true and drawing all reasonable factual inferences from those facts in the plaintiff's favor, it appears

certain that the plaintiff cannot prove any set of facts in support of his claim entitling him to

relief.’” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (quoting Edwards v. City of

Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)).

        A pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the

pleadings is particularly appropriate where … there is a pro se complaint raising civil rights

issues.”). However, the liberal construction requirement will not permit a district court to ignore

a clear failure to allege facts in his complaint which set forth a claim that is cognizable under

federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990). A pro se complaint must

still contain sufficient facts “to raise a right to relief above the speculative level” and “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007);

see Ashcroft v. Iqbal, 556 U.S. 662 (2009) (the Twombly plausibility standard applies to all federal

civil complaints including those filed under § 1983). This “plausibility standard requires a plaintiff

to demonstrate more than a sheer possibility that a defendant has acted unlawfully.” Francis v.

Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (internal quotation marks omitted). He must

articulate facts that, when accepted as true, demonstrate he has stated a claim entitling him to relief.

                                                    3
Id.

       V.      DISCUSSION

(1)    Claims on Behalf of Others

       Plaintiff appears to attempt to raise claims on behalf of others including a “class.” To the

extent that the Plaintiff attempts to proceed as a class action, this motion is denied. See Oxendine

v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (the Fourth Circuit does not certify a class where

a pro se litigant will act as the representative of that class); see also Hafner v. Office of Thrift

Supervision, 977 F.2d 572 (4th Cir. 1992) (holding that, because plaintiff is pro se and is not an

attorney, although he filed pleadings purporting to represent a group, he is “barred from

representing anyone other than himself.”)(unpublished). Plaintiff’s attempt to present claims on

behalf of others are also denied because a prisoner cannot file a lawsuit on behalf of others. See

Hummer v. Dalton, 657 F.2d 621, 635-26 (4th Cir. 1981) (a prisoner cannot act as a “knight-errant”

for others); Oxendine v. Williams, 509 F.2d 1405 (4th Cir. 1975) (“it is plain error to permit [an]

imprisoned litigant who is unassisted by counsel to represent his fellow inmates in a class action.”).

       Therefore, to the extent the Amended Complaint seeks relief on behalf of a “class” or

individuals other than himself, these claims are dismissed.

(2)    Unnamed Defendants

       The Federal Rules of Civil Procedure provide that, “[i]n the complaint the title of the action

shall include the names of all the parties.” Fed. R. Civ. P. 10(a); see Myles v. United States, 416

F.3d 551 (7th Cir. 2005) (“to make someone a party the plaintiff must specify him in the caption

and arrange for service of process.”). Although pro se litigants are entitled to have their pleadings

liberally construed, Haines, 404 U.S. at 520, “[d]istrict judges have no obligation to act as counsel

or paralegal to pro se litigants,” Pliler v. Ford, 542 U.S. 225 (2004).

                                                  4
        The body of the Amended Complaint contains allegations against individuals who are not

named as defendants in the caption as required by Rule 10(a). This failure renders Plaintiff’s

allegations against them nullities. See, e.g., Londeree v. Crutchfield Corp., 68 F.Supp.2d 718

(W.D. Va. Sept. 29, 1999) (granting motion to dismiss for individuals who were not named as

defendants in the compliant but who were served).

(3)     Soverign Immunity

        The Eleventh Amendment provides that “[t]he Judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of Another State, or by Citizens of any Foreign State.” U.S. Const.

Amend. 11. Thus, § 1983 suits against a state, its agencies, and its officials sued in their official

capacities for damages are barred absent a waiver by the State or a valid congressional override.

Kentucky v. Graham, 473 U.S. 159, 169 (1985). “In an official capacity action, the plaintiff seeks

damages not from the individual officer, but from the entity for which the officer is an agent.”

Pusey v. City of Youngstown, 11 F.3d 652, 657 (6th Cir. 1993). “[A]n official capacity suit is, in

all respects other than name, to be treated as a suit against the entity.” Kentucky v. Graham, 473

U.S. 159, 166 (1985). Therefore, a lawsuit against an officer in his official capacity is, in substance,

a claim against the governmental entity and should be subject to the same analysis. See Almone v.

City of Long Beach, 478 F.3d 100, 106 (2d Cir. 2007); see Hutto v. S.C. Retirement Sys., 773 F.3d

536, 549 (4th Cir. 2014) (State officials sued in their official capacities for retrospective money

damages have the same sovereign immunity accorded to the State). Whether an officer is deemed

a “state official” depends at least in part on state law. See Mt. Healthy City Sch. Bd. of Ed. v.

Doyle, 429 U.S. 274, 280 (1977).

        However, a state official in his or her official capacity, when sued for injunctive relief,

                                                   5
would be a person under § 1983 because “official-capacity actions for prospective relief are not

treated as actions against the State.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 93 (1989)

(quoting Graham, 473 U.S. at 167, n. 14). A prisoner’s transfer moots a § 1983 request for

declaratory and injunctive relief when the conditions of which the prisoner claims are unlikely to

recur. See Williams v. Griffin, 952 F.2d 820 (4th Cir. 1991); Taylor v. Rogers, 781 F.2d 1047,

1048 n.1 (4th Cir. 1986).

       Plaintiff has chosen to sue Defendants only in their official capacities. See (Doc. No. 5 at

2-3, 12). His claims for damages and retrospective injunctive relief are barred by sovereign

immunity. The Amended Complaint is therefore dismissed except insofar as Plaintiff requests

prospective injunctive relief.

(4)    Due Process

       The Fourteenth Amendment’s Due Process Clause provides that no person shall be

deprived of “life, liberty, or property, without due process of law.” U.S. Const. Amend XIV. The

first inquiry in any due process challenge is whether the plaintiff has been deprived of a protected

interest in property or liberty that was accomplished by state action. Tigrett v. The Rector and

Visitors of the Univ. of Va., 290 F.3d 620, 628 (4th Cir. 2002); Stone v. Univ. of Md. Med. Sys.

Corp., 855 F.2d 167, 172 (4th Cir. 1988). “Unless there has been a ‘deprivation’ by ‘state action,’

the question of what process is required and whether any provided could be adequate in the

particular factual context is irrelevant, for the constitutional right to ‘due process’ is simply not

implicated.” Stone, 855 F.2d at 172.

       (A)     Property

       Where a state employee’s random, unauthorized act deprives an individual of property,

either negligently or intentionally, the individual is relegated to his state post-deprivation process,

                                                  6
so long as the State provides an adequate post-deprivation remedy. Hudson v. Palmer, 468 U.S.

517 (1984); Parratt v. Taylor, 451 U.S. 527 (1981), overruled on other grounds by Daniels v.

Williams, 474 U.S. 327 (1986)). However, post-deprivation remedies do not satisfy the due

process requirement where the deprivation complained of is effected pursuant to an established

state procedure rather than a random, unauthorized action. Logan v. Zimmerman Brush Co., 455

U.S. 422 (1982).

       Under North Carolina law, an action for conversion will lie against a public official who

wrongfully deprives an owner of his property by an unauthorized act. Gallimore v. Sink, 27

N.C.App. 65, 67, 218 S.E.2d 181, 182 (1975). North Carolina’s post-deprivation remedies are

adequate. N.C. Gen. Stat. § 143-291; see Wilkins v. Whitaker, 714 F.2d 4, 6 (4th Cir. 1983) (due

process satisfied where North Carolina tort law provides an adequate avenue for relief for state

prisoner).

       Construing the Amended Complaint liberally, Plaintiff appears to allege that his property

loss was due to RDU rules that Defendants created and implemented that are contrary to DPS

policy, rather than from a random, unauthorized action. Therefore, this claim will be permitted to

proceed.

        (B)    Segregation

       A plaintiff does not have a federally protected liberty interest in any particular housing or

classification unless it exceeds the scope of his original sentence and imposes an atypical and

significant hardship in relation to the ordinary incidents of prison life. See Sandin v. Conner, 515

U.S. 472 (1995); Gaston v. Taylor, 946 F.2d 340, 343 (4th Cir. 1991) (en banc) (“[C]hanges in a

prisoner’s location, variations of daily routine, changes in conditions of confinement (including

administrative segregation) and the denial of privileges … are necessarily functions of prison

                                                 7
management that must be left to the broad discretion of prison administrators to enable them to

manage prisons safely and efficiently.”).

       Plaintiff appears to allege that, as part of the RDU Program he has been placed in

segregation for six months without due process. However, Plaintiff does not explain how the

conditions of his confinement there pose an atypical and significant hardship in relation to the

ordinary incidents of prison life. Therefore, this claim is too vague and conclusory to proceed and

it will be dismissed.

(5)    Privacy

       There is no “right of privacy” found in any specific guarantee in the Constitution. See Paul

v. Davis, 424 U.S. 693, 712 (1976). However, the United States Supreme Court has recognized

that some of the specific constitutional guarantees have created “zones of privacy” that impose

limits upon governmental power. Id. at 712–13. The guarantee of personal privacy is limited to

those rights that are “‘fundamental’ or ‘implicit in the concept of ordered liberty.’” Id. at 713

(quoting Palko v. State of Connecticut, 302 U.S. 319, 325 (1937)). The rights included in such

“zones” include the right to suppress evidence seized in the course of an unreasonable search, or

matters relating to marriage, procreation, contraception, family relationships, and child rearing and

education. Id. at 713.

       Plaintiff’s allegation that he has been forced to talk about, or fill out a survey, regarding

his medical and mental health history, criminal charges, and family issues, states a plausible claim

that his right to privacy has been violated.

(6)    Freedom of Religion

       The First Amendment states that “Congress shall make no law respecting an establishment

of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech….” U.S.

                                                 8
Const. Amend I. The First Amendment applies to the states through the Fourteenth Amendment.

See Everson v. Bd. of Educ., 330 U.S. 1, 15 (1947). A prison inmate retains those First Amendment

rights that are not inconsistent with his status as a prisoner or with the legitimate penological

objectives of the corrections system. Pell v. Procunier, 417 U.S. 817, 822 (1974); Pittman v. Hutto,

594 F.2d 407, 410 (4th Cir. 1979). Prison officials may impose restrictions on prisoners’ rights if

those restrictions are “reasonably related to legitimate penological interests.” Turner v. Safley, 482

U.S. 78, 89 (1987). In making this determination, a court considers the following factors: (1)

whether the regulation is rationally connected to a legitimate and neutral governmental interest;

(2) whether the inmate has an alternative means of exercising the constitutional rights; (3) the

impact accommodating the inmate’s asserted right would have on prison staff, prisoners, and

resources; and (4) whether ready alternatives to the regulation exist. Turner, 482 U.S. at 89, 99.

When a prison restriction infringes upon an inmate’s First Amendment rights, the alleged

infringement “must be evaluated in the light of the central objective of prison administration,

safeguarding institutional security.” Bell v. Wolfish, 441 U.S. 520, 547 (1979) (citing Jones v.

N.C. Prisoners’ Labor Union, 433 U.S. 119, 129 (1977)). Courts must accord prison administrators

“wide-ranging deference in the adoption and execution of policies and practices that in their

judgment are needed to preserve internal order and discipline and to maintain institutional

security.” Bell, 441 U.S. at 547 (citations omitted).

       To state a free exercise claim under the First Amendment, a plaintiff must allege facts

sufficient to show that he held a sincere religious belief, and that the official action or regulation

substantially burdened his exercise of that belief. Hernandez v. C.I.R., 490 U.S. 680, 699 (1989).

A prison policy that substantially burdens an inmate’s ability to practice his religion withstands a

First Amendment challenge when it is “reasonably related to legitimate penological interests.”

                                                  9
O’Lone v. Estate of Shabazz, 482 U.S. 342, 349 (1987) (quoting Turner, 482 U.S. at 89).

       Plaintiff alleges that he was deprived of his religious literature and, when he said he needed

his religious literature, he was told that Rastafarian or Moorish Science is not a real religion. This

claim is insufficient to pass initial review because Plaintiff’s vague and conclusory allegations fail

to establish that he had a sincere religious belief or that the official action or regulation

substantially burdened his exercise of that belief.


(7)    Access to courts

       Inmates have a constitutional right to a “reasonably adequate opportunity to present

claimed violations of fundamental constitutional rights to the courts” which a state may not abridge

or impair. Bounds v. Smith, 430 U.S. 817, 821 (1977); Hudspeth v. Figgins, 584 F.2d 1345, 1347

(4th Cir. 1978). To make out a case of denial of access to the courts, the inmate cannot rely on

conclusory allegations; instead, he must identify with specificity an actual injury resulting from

official conduct. Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996). The injury requirement is

not satisfied by any type of frustrated legal claim; the prisoner must demonstrate that his

nonfrivolous post-conviction or civil rights legal claim has been frustrated or impeded. See Lewis

v. Casey, 518 U.S. 343, 353 (1996). “Impairment of any other litigating capacity is simply one of

the incidental (and perfectly constitutional) consequences of conviction and incarceration.” Casey,

518 U.S. at 355.


       Plaintiff alleges that he missed his federal habeas corpus deadline because his needed legal

books and literature were confiscated. Plaintiff fails to adequately allege how the deprivation of

his legal materials resulted in any actual injury. Therefore, this claim will be dismissed.

(8)    Discrimination

                                                 10
       The Fourteenth Amendment’s Equal Protection Clause provides that “[n]o State shall ...

deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. Amend.

XIV, § 1. The equal protection requirement “does not take from the States all power of

classification,” Personnel Adm’r v. Feeney, 442 U.S. 256, 271 (1979), but “keeps governmental

decisionmakers from treating differently persons who are in all relevant respects alike.” Nordlinger

v. Hahn, 505 U.S. 1, 10 (1992). To succeed on an equal protection claim, a § 1983 plaintiff “must

first demonstrate that he has been treated differently from others with whom he is similarly situated

and that the unequal treatment was the result of intentional or purposeful discrimination.” Morrison

v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001). If he makes this showing, “the court proceeds to

determine whether the disparity in treatment can be justified under the requisite level of scrutiny.”

Id. Ordinarily, when a state regulation or policy is challenged under the Equal Protection Clause,

unless it involves a fundamental right or a suspect class, it is presumed to be valid and will be

sustained “if there is a rational relationship between the disparity of treatment and some legitimate

governmental purpose.” Heller v. Doe, 509 U.S. 312, 319–320 (1993). The Fourth Circuit does

not recognize prisoners as “a suspect class.” Roller v. Gunn, 107 F.3d 227, 233 (4th Cir. 1997).

When equal protection challenges arise in a prison context, however, courts must adjust the level

of scrutiny to ensure that prison officials are afforded the necessary discretion to operate their

facilities in a safe and secure manner. See Morrison, 239 F.3d at 654–55. In a prison context,

therefore, the court must determine whether the disparate treatment is “reasonably related to [any]

legitimate penological interests.” Shaw v. Murphy, 532 U.S. 223, 225 (2001). This deferential

standard applies “even when the alleged infringed constitutional right would otherwise warrant

higher scrutiny;” however, this more deferential review does not ignore the concerns that justify

application of a heightened standard outside of the prison context. Morrison, 239 F.3d at 655-56.

                                                 11
       It appears that Plaintiff alleges that he is being discriminated against on the basis of his

Rastafarian or Moorish Science religion, which he was told are not “real” religions. (Doc. No. 5 at

5). This claim is insufficient to proceed because Plaintiff fails to allege that similarly situated

prisoners who are members of another religion are not being similarly treated, i.e., their religious

literature has not been confiscated. Therefore, this claim will be dismissed.

(9)    Cruel and Unusual Punishment

       The Eighth Amendment prohibits punishments that “involve the unnecessary and wanton

infliction of pain.” Estelle v. Gamble, 429 U.S. 97, 103 (1976) (quoting Gregg v. Georgia, 428

U.S. 153, 173 (1976)). “It not only outlaws excessive sentences but also protects inmates from

inhumane treatment and conditions while imprisoned.” Williams v. Benjamin, 77 F.3d 756, 761

(4th Cir.1996). The Constitution “does not mandate comfortable prisons, … but neither does it

permit inhumane ones.” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Rhodes v.

Chapman, 452 U.S. 337, 349 (1981)). Thus, prison official must provide sentenced prisoners with

adequate food, clothing, shelter, and medical care, and “take reasonable measures to guarantee

the[ir] safety….” Hudson v. Palmer, 468 U.S. 517, 526-27 (1984); see Farmer, 511 U.S. at 832-

34. Inmates’ claims that prison officials disregarded specific known risks to their health or safety

are analyzed under the deliberate indifference standard of the Eighth Amendment. See Pressly v.

Hutto, 816 F.2d 977, 979 (4th Cir.1987).

       To establish a violation of the Eighth Amendment in the context of a challenge to

conditions of confinement, an inmate must allege (1) a “sufficiently serious” deprivation under an

objective standard and (2) that prison officials acted with “deliberate indifference” to the inmate's

health and safety under a subjective standard. Wilson v. Seiter, 501 U.S. 294, 297-99 (1991). A

sufficiently serious deprivation occurs when “a prison official’s act or omission ... result[s] in the

                                                 12
denial of the minimal civilized measure of life’s necessities.’” Id. at 298 (citing Rhodes, 452 U.S.

at 347).

       Plaintiff alleges that he is being harassed and that there was pepper spray in his food on

three occasions. This claim is minimally sufficient to state a claim and will be permitted to proceed.

(10)   Fraud

       The district courts have supplemental jurisdiction over claims that are so related to the

claims over which the court has original jurisdiction that they “form part of the same case or

controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). A court may

decline to exercise supplemental jurisdiction if: (1) the claim raises a novel or complex issue of

state law; (2) the claim substantially predominates over the claim or claims over which the district

court has original jurisdiction; (3) the district court has dismissed all claims over which it has

original jurisdiction; or (4) in exceptional circumstances, there are other compelling reasons for

declining jurisdiction. 28 U.S.C. § 1367(c)(1)-(4).

       The general elements of common-law fraud in North Carolina are: (1) false representation

or concealment of a past or existing fact; (2) that was reasonably calculated to deceive; (3) made

or done with the intent to deceive; (4) that actually deceived a plaintiff, who had reasonably relied

on the deception; and (5) plaintiff suffered damages as a result of his reliance. Myers & Chapman

v. Thomas G. Evans, 323 N.C. 559, 374 S.E.2d 385 (1988). To plead a fraud claim properly, a

plaintiff must plead with particularity as to each of the substantive elements specified by North

Carolina law. Odom v. Little Rock & I-85 Corp., 299 N.C. 86, 91-92, 261 S.E.2d 99 (1980),

disagreed with on other grounds by Myers & Chapman, Inc. v. Thomas G. Evans, Inc., 323 N.C.

559, 374 S.E.2d 385 (1988).

       Plaintiff alleges that he is being held in segregation while his status reflects a “reg.

                                                 13
population” label, which is “fraud, lying to the public.” (Doc. No. 5 at 5). Liberally construing the

Amended Complaint, it appears that he is attempting to state a claim for fraud under North Carolina

law. See (Doc. No. 5 at 3) (striking through “Fed Fraud”).

        Plaintiff has failed to adequately allege that the inaccurate housing designation was

reasonably calculated to deceive, that it actually deceived a plaintiff who reasonably relied on it,

or that the plaintiff suffered damages as a result. Therefore, to the extent Plaintiff attempted to

state a claim for North Carolina fraud, it will be dismissed.

        VI.        CONCLUSION

        The Amended Compliant will be permitted to proceed on Plaintiff’s claims for prospective

injunctive relief for the deprivation of property, cruel and unusual conditions of confinement, and

violation of privacy. The remaining claims are dismissed for failure to state a claim upon which

relief can be granted and for seeking damages against immune parties pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii)-(iii).



        IT IS, THEREFORE, ORDERED that:

        1. Plaintiff’s claims regarding the deprivation of his property, cruel and unusual

              conditions of confinement, and deprivation of privacy have passed initial review

              pursuant to 28 U.S.C. § 1915 for prospective injunctive relief. The remaining claims

              are dismissed for failure to state a claim upon which relief can be granted and for

              seeking damages against immune parties pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)-

              (iii).

        2. IT IS FURTHER ORDERED THAT Clerk of Court shall commence the procedure

              for waiver of service as set forth in Local Rule 4.3 for Defendants Lassiter, Corpening,

                                                   14
                            Watkings, Jenkins, and Swink who are current or former employees of NC DPS.


Signed: November 13, 2018




                                                             15
